Citation Nr: 0416343	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-09 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In February 2004, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
from the RO.  A transcript of the hearing is associated with 
the veteran's claims file.


FINDINGS OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran has no current diagnosis of 
PTSD, nor is any currently diagnosed mental disorder due to 
any incident or event of active military service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that, on his 
June 1970 entrance examination report, he provided history 
indicating that he had experienced frequent trouble sleeping, 
and depression or excessive worry.  By way of explanation, 
the veteran stated that most of his worry was about politics, 
and he was active in the local party.  On a May 1975 service 
examination report, the veteran again indicated that he 
experienced frequent trouble sleeping, depression or 
excessive worry, and nervous trouble.  The examiner noted 
that the veteran had insomnia, mild depression associated 
with paranoid anxiety for three months, and no suicidal 
ideation.

A November 2001 VA treatment record shows that the veteran 
believed he had PTSD.  The veteran complained of depression, 
anxiety, and panic attacks, and said he felt uncomfortable in 
crowds.  He reported some previous thoughts of suicide and 
intermittent difficulty sleeping.  The diagnoses included 
possible PTSD.

In his September 2001 stressor statement, the veteran listed 
the following as his stressors: watching a little girl run 
over and killed by a truck at his ship's picnic; his vessel 
almost colliding with another ship during a typhoon; being 
awakened by an alarm during an on-board fire; knowing that 
planes sometimes did not return and the pilots were killed; 
knowing that one man fell off the ship and was never rescued; 
watching several men attack another man and scrub him with a 
floor brush until his skin almost bled; and seeing the 
useless carnage of war.

July 2001 treatment records from R.S., LCSW, show his 
representative referred the veteran for evaluation and 
treatment for PTSD.  He indicated the veteran was a Navy 
Vietnam Theater veteran who was then employed as a security 
guard.  He said the veteran experienced symptoms of PTSD, 
which included sleep problems with nightmares, social 
isolation, controllable crying, anxiety attacks, anger, 
survivor's guilt, and depression.  The symptoms had persisted 
throughout his life, but recently had worsened.  The veteran 
was uncertain whether he had delusions.  His thinking was 
organized, and he had no hallucinations.  He described sleep 
disturbance three nights a week.  He had suicidal and 
homicidal thoughts.

The veteran indicated he was stationed on a destroyer that 
went to the Philippines, Hong Kong, Japan, and the Tonkin 
Gulf.  He spent his entire war zone time in the Tonkin Gulf 
as a radar operator in the Combat Information Center.  His 
main duty was gathering CIA reports.  The veteran described 
his claimed traumatic events, which mirrored those enumerated 
in his September 2002 stressor statement.  The veteran stated 
that after the war he lost his patriotic outlook and 
developed a hatred for the Government.  He described not 
being able to talk to people for very long or handle crowds.  
He was married in 1976 and had one child.  R.S.'s assessment 
indicated that the veteran believed he needed assistance to 
deal with his "issues."  The diagnosis was PTSD, chronic, 
severe, and a Global Assessment of Functioning (GAF) score of 
41 was assigned.

In February 2002, the veteran underwent VA PTSD examination.  
He reported receiving counseling on a monthly basis with R.S.  
The veteran lived with his wife of 25 years, and his daughter 
who was 21.  He had worked as a security guard for the 
previous year, but prior to that had not worked for about 
seventeen years.  The veteran listed as two stressors the 
incident where his ship almost collided with another, and 
when a little girl was run over by a truck at his ship's 
picnic.

The veteran reported that he used to get drunk every night, 
but after he got married, he decreased his drinking to once a 
week.  Every Thursday night, he went out to a bar to see 
people and drink beer.  He typically had about ten beers on a 
Thursday night.  The veteran complained of feeling like he 
wanted to live in a cave following his service.  He isolated 
himself from everyone.  He indicated that he could not go on 
airplanes or to restaurants.  He described panic attacks in 
crowds.  He avoided issues involving the Government, due to a 
long-standing revolutionary kind of mind set.  He had 
continuous thoughts of overthrowing the U.S. government.  The 
veteran appeared hypervigilent and easily upset by surprises.  
He had a history of tearfulness and daily sadness.  He 
reported having suicidal thoughts often.  He had decreased 
motivation in general, and recalled times when his depression 
prevented him from getting out of bed.  His energy level in 
general was low.

On examination, the veteran was oriented in all spheres, with 
a down mood and rejected affect.  His short-term memory was 
mildly impaired.  His concentration was good.  His thought 
processes were primarily goal-directed, and he denied 
auditory or visual hallucinations, but he did suffer from 
ongoing frequent suicidal ideation.  The examiner opined that 
the veteran had a long history of low level depression, which 
satisfied the criteria for dysthymic disorder.  He also 
suffered frequent panic attacks, which limited his ability to 
leave home.  While the veteran described chronic anxiety and 
difficulty in crowds, he did not specify intrusive memories 
or recurrent thoughts of stressful events, nor did he seem to 
avoid reminders of his service, as he had been on ships 
following the incident and had great interest in Government 
issues.  The diagnoses were panic disorder with agoraphobia, 
chronic and severe, dysthymic disorder, chronic and moderate-
to-severe, and alcohol abuse, chronic and binge type.  He had 
schizoid and narcissistic features.  The veteran's GAF score 
was 50 for the panic disorder and 48 for the dysthymic 
disorder.

In a March 2002 written statement, R.S. indicated that he had 
worked with the veteran beginning in April 2001.  He found 
the veteran to be suffering from long-standing and chronic 
PTSD.  His major PTSD symptoms were depression, anxiety, 
survivors' guilt, emotional numbing, social isolation, 
flashbacks, intrusive thoughts, and anger.  This caused him 
substantial social and industrial impairment, resulting in a 
strained marital relationship, detachment from others, and an 
inability to continue gainful employment.  He was awakened 
many nights by nightmares, and had other sleep problems.  The 
veteran preferred to be alone, and felt isolated from others.  
On the job, the veteran had trouble with supervisors and 
changed jobs often.  The veteran described his asserted 
stressors.

In February 2004, the veteran testified before the 
undersigned Veterans Law Judge via videoconference.  He 
denied that before his military service he had any type of 
psychiatric problems or had ever seen a psychiatrist.  He 
indicated that in the Navy he worked as an operations 
specialist in combat information centers.  He was assigned to 
the USS Bradley, DD-1041, Destroyer Escort.  He said he spent 
six months on board and went in and out of Vietnam waters at 
different times.  As his main stressor, the veteran described 
the incident when his ship almost collided with another ship 
and he believed he was going to die.  He also testified about 
the incident when a little girl was run over by a truck.  He 
described difficulty being around people.  He had different 
dreams about Vietnam, and dreamt about the incident on the 
ship a couple times.  He stated that he thought about the 
time his ship almost collided at least once a week.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In an February 2002 letter, the RO informed the veteran of 
what evidence would be needed to substantiate his claim, 
which evidence the RO would obtain, and which evidence the 
veteran would be responsible for obtaining.  In addition, the 
veteran was advised, by virtue of a detailed February 2003 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim for service 
connection.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and that the 
SOC issued by the RO clarified what evidence would be 
required to establish service connection.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the February 2003 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2003).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all relevant obtainable evidence identified by 
the veteran relative to his claim for service connection has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection for PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f) (2003); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The veteran has not contended, nor does his military 
service record show, that he engaged in combat.

The veteran's most recent PTSD examination was his February 
2002 VA examination, which did not show a diagnosis of PTSD.  
Instead, the examiner diagnosed the veteran with panic 
disorder and dysthymic disorder, noting that, while the 
veteran described certain stressors he experienced in 
service, he did not experience intrusive memories or 
recurrent thoughts of these events.  Furthermore, the veteran 
did not seem to avoid reminders of his service.  In short, 
the veteran has no current diagnosis of PTSD and, therefore, 
cannot be service connected for the disorder.

The Board recognizes that the July 2001 treatment records 
from R.S. show a diagnosis of PTSD.  While R.S. opined that 
the veteran suffered from PTSD related to his military 
service, there is no indication that the social worker 
reviewed the veteran's service medical records prior to 
rendering this opinion.  It appears he obtained the veteran's 
service medical information from the veteran.  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).

While the findings of a medical professional are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept any 
particular opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  An initial review of R.S.'s statement might appear 
to support the veteran's claim, but a close analysis shows 
that it does not.  The social worker does not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the veteran's case.  Such speculation 
is not legally sufficient to establish service connection.  
See Stegman v. Derwinski, 3 Vet. App. at 230; Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board finds the opinion of the VA examiner most 
persuasive.  This record is the most recent examination of 
the veteran's possible mental condition.  Furthermore, the VA 
examiner was directed specifically to consider the veteran's 
claimed stressors as they relate to his military service.  
The examiner stated that, even accepting the veracity of the 
veteran's claimed stressors, they have not caused him to 
suffer from PTSD.  Instead, the veteran suffers from other 
mental disorders.  Treatment records from R.S. fail to show 
that the social worker considered the possibility that the 
veteran suffered from a disorder other than PTSD.

The Board here notes that the veteran indicated during his 
February 2004 hearing that there may be medical evidence 
dated in 1988 regarding his PTSD claim.  While this potential 
evidence is not associated with the claims folder, even if 
that evidence showed a diagnosis of PTSD, the February 2002 
VA examination continues to show that the veteran has no 
current PTSD diagnosis.  Even if the evidence was favorable 
to the veteran's service connection claim, the Board would 
deny service connection for PTSD based upon the veteran's 
February VA examination, which is the most current and which 
included review of the veteran's history.  Therefore, it is 
not necessary to obtain this evidence for a fair evaluation 
of the appeal.

Finally, the Board notes that, while the veteran has been 
diagnosed with a panic disorder and dysthymic disorder, 
neithet the service records nor any medical opinion of record 
shows a link between those diagnosed conditions and the 
veteran's military service.  He therefore cannot be service 
connected for these disorders.

While the veteran may sincerely believe that PTSD was caused 
by some incident of service, it is well established that, as 
a layperson, he is not considered capable of opining on 
matters requiring medical knowledge.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

The competent evidence of record does not establish that the 
veteran has a current diagnosis of PTSD.  As the evidence 
preponderates against the claim for service connection for 
PTSD, the benefit-of-the-doubt doctrine is inapplicable, and 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102,; Gilbert, supra.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



